Opinion of the Court, by
Hartwell, J.
The intestate left a husband, and as kindred an uncle and cousin on her mother’s side, and a cousin of her father. The estate consists of land inherited from her father.
The statutory course of descent of real and personal property in this Kingdom is as follows, viz. :
I. To lineal-descendants per capita, if of the same-degree, otherwise per stirpes.
R. H. Stanley, S. B. Bole, L. McGully, for various heirs.
II. To widow (or husband) one-half, and parents one-half.
III. To widow (or husband) one-half, to his (or her) brothers and sisters, by right of representation, one-half.
IV. To widow (or husband) one-half, to brothers and sisters of his (or her) father and mother, and their children and heirs, by right of representation, one-half.
V. To brothers and sisters of father and mother and their children and heirs, by right of representation, in case of ancestral estates from either parent, preferring the brothers and sisters of that parent to the others.
VI. To widow or husband, if„ no kindred.
VII. To Hawaiian Government, if there are no kindred.
VIII. The whole and half blood, if of the same degree, inherit equally, but those not of the ancestor’s blood are excluded if the estate came to the intestate by descent, gift or devise from his ancestor.
The statutes provide for the ascent of property no further than the parents and their brothers and sisters, except in case of half blood and ancestral estates. If the estate, came from either parent, the brothers and sisters of that parent shall be preferred to the others. This preference extends no further than the children and heirs, by right of representation, of such brothers and sisters, as is evident from the preceding clause in the same section. The father’s cousin is neither his brother, nor brother’s or sister’s child or heir by right of representation. He is of the fifth degree of kindred, while the intestate’s uncle and cousin are in the fourth and third degrees. The father’s cousin has no inheriting capacity, and therefore the estate must go, one-half to the husband, one-fourth to the intestate’s uncle, and one-fourth to her cousin.